


110 HR 6131 IH: To provide incentives for the production and use of

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6131
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Sullivan (for
			 himself, Mr. Barton of Texas,
			 Mr. Hall of Texas,
			 Mr. Upton,
			 Mr. Deal of Georgia,
			 Mr. Whitfield of Kentucky,
			 Mr. Shimkus,
			 Mr. Shadegg,
			 Mr. Pickering,
			 Mr. Blunt,
			 Mr. Buyer,
			 Mr. Radanovich,
			 Mrs. Bono Mack,
			 Mr. Walden of Oregon,
			 Mr. Terry,
			 Mr. Rogers of Michigan,
			 Mrs. Myrick,
			 Mr. Burgess,
			 Mrs. Blackburn,
			 Mr. Gallegly,
			 Mr. Pearce,
			 Mr. McCaul of Texas,
			 Mr. Kuhl of New York, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide incentives for the production and use of
		  unconventional aviation fuels.
	
	
		1.Excise tax credit for
			 unconventional aviation fuel mixtures
			(a)In
			 generalSection 6426 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsections (f), (g), and (h) as subsections (g), (h),
			 and (i), respectively, and by inserting after subsection (e) the following new
			 subsection:
				
					(f)Unconventional
				aviation fuel mixture credit
						(1)In
				generalFor purposes of this section, the unconventional aviation
				fuel mixture credit is the product of 50 cents and the number of gallons of
				unconventional aviation fuel used by the taxpayer in producing any
				unconventional aviation fuel mixture for sale or use in a trade or business of
				the taxpayer.
						(2)Unconventional
				aviation fuel mixtureFor purposes of this subsection, the term
				unconventional aviation fuel mixture means an aviation-grade
				fuel consisting of a mixture of unconventional fuel and aviation-grade kerosene
				which—
							(A)is sold by the
				taxpayer producing such mixture to any person for use as an aviation fuel,
				or
							(B)is used as an
				aviation fuel by the taxpayer producing such mixture.
							(3)Unconventional
				fuelFor purposes of this subsection, the term
				unconventional fuel means any liquid fuel derived from coal and
				any oil produced from shale.
						(4)Denial of double
				benefitNo credit shall be determined under subsection (b), (c),
				or (e) with respect to any unconventional aviation fuel mixture.
						(5)TerminationThis
				subsection shall not apply to any sale or use for any period after December 31,
				2016.
						.
			(b)Conforming
			 amendmentParagraph (1) of
			 section 6426(a) of such Code is amended by striking and (e) and
			 inserting (e), and (f).
			(c)Effective
			 dateThe amendments made by
			 this subsection shall apply to any sale or use after the date of the enactment
			 of this Act.
			2.Long-term procurement
			 of coal-to-liquid fuel by Department of DefenseSection 2922d of title 10, United States
			 Code, is amended—
			(1)in subsection (b),
			 by inserting after covered fuel the following: or any
			 liquid fuel derived from coal; and
			(2)in subsection
			 (d)—
				(A)by inserting after
			 covered fuel the following: or any liquid fuel derived
			 from coal; and
				(B)by striking
			 1 or more years and inserting up to 25
			 years.
				
